Allowable Subject Matter
Claims 1, 3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
            Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the power supply drive module further comprises: a first AND gate, a second AND gate, a shoot-through protector, a level shifter, a first operational amplifier, a second operational amplifier, a first current detector and a second current detector; a first input terminal of the first AND gate is connected to the second terminal of the logic controller, a second input terminal of the first AND gate is connected to the shoot-through protector, an output terminal of the first AND gate is connected to an input terminal of the level shifter, an output terminal of the level shifter is connected to an input terminal of the first operational amplifier, and an output terminal of the first operational amplifier connected to the control electrode of the first transistor; a first input terminal of the second AND gate is connected to the third terminal of the logic controller, a second input terminal of the second AND gate is connected to the shoot-through protector, an output terminal of the second AND gate is connected to an input terminal of the second operational amplifier, and an output terminal of the second operational amplifier is connected to the control electrode of the second transistor; one terminal of the first current detector is configured to be connected to a power supply pin of a digital circuit, another terminal of the first current detector is connected to a forced-continuous-conduction-mode-enable pin, the forced-continuous-conduction-mode-enable pin is connected to the logic controller and the shoot-through protector respectively; one terminal of the second current detector is connected to the forced-continuous-conduction-mode-enable pin, and another terminal of the second current detector is connected to the ground pin as cited with the rest of the claimed limitations.

Dependent claims 3 and  5-14 are also allowed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842